OPINION OF THE COURT
Darden, Chief Judge:
The accused was confined for 143 days before his trial for offenses that occurred after December 17, 1971. In reply to the accused’s trial motion for dismissal of the charges based on a denial of speedy trial, the Government failed to carry its heavy burden of explaining why the delay exceeded 3 months. United States v Burton, 21 USCMA 112, 44 CMR 166 (1971); United States v Marshall, 22 USCMA 431, 47 CMR 409 (1973). The motion for dismissal of the charges was thus erroneously denied.
The decision of the U. S. Air Force Court of Military Review is reversed. The findings of guilty are set aside, and the Charge and Additional Charge and their specifications are ordered dismissed. The record of trial is returned to the Judge Advocate General of the Air Force.
Judges Quinn and Duncan concur.